DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 3, as embodied in Figure 4, in the reply filed on 11/23/20 is acknowledged.  The traversal is on the ground(s) that: a) Species 1 and 2 are of the same species and that b) there is no undue burden.  Regarding (a), Examiner has considered Applicant’s argument and agrees that Species 1 should encompass Figures 1 and 2.  Regarding (b), Applicant’s argument that there is no undue burden is not found persuasive because there are several species disclosed with separate mutually exclusive features.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Electrical element (claim 1);
Electronic component (in at least claim 1);
Array of resonators (claim 3);
RF filter (claim 4);
Internal routing layer (claim 14);
First and second routing layers (claim 42);
First and second routes (claim 42).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 20-21, 24-26, 28-29, 32-35, and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electronic component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the electronic component” is supposed to be “the electrical element” or something else altogether because neither is illustrated or labelled or described, specifically in regards to the elected species as embodied by Fig. 4.  Claims 2-17, 20-21, 24-26, 28-29, 32-35, 39-41 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on their dependencies on claim 1.
Claim 1 recites the limitation the external contact pads are coupleable in a ‘flip chip’ configuration to a circuit board.  Firstly, it is unclear if the italicized portion is intended use or functional language since “a circuit board” is not illustrated.  Furthermore, it is unclear why the phrasing “flip chip” has single quotations in the claim.  For instance, does ‘flip chip’ mean “flip chip or something like flip chip”?  
Claim 2 recites the limitation "the electronic component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the electronic component” is supposed to be “the electrical element” or something else altogether 
Claim 3 recites the limitation "the electronic component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the electronic component” is supposed to be “the electrical element” or something else altogether because neither is illustrated or labelled or described, specifically in regards to the elected species as embodied by Fig. 4.  Claim 4 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on its dependencies on claim 3.
Regarding claim 3, it is unclear if the “resonator” in line 2 is the same or different than the “resonator” described in parent claim 1. Claim 4 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on its dependencies on claim 3.
Claim 4 recites the limitation "the electronic component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the electronic component” is supposed to be “the electrical element” or something else altogether because neither is illustrated or labelled or described, specifically in regards to the elected species as embodied by Fig. 4.  
Regarding claim 5, the term “high" (as in high acoustic velocity) in line 3 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 6, the terms “highly orientated" and “low” (as in low acoustic attenuation) are relative terms which renders the claim indefinite.  The terms "highly orientated" and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 7-10 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on their dependencies on claim 6.
Regarding claim 16, it is unclear if the “at least one front cavity” in line 3 is the same or different than the “cavity” within the inner front section described in parent claim 1. Claims 17, 28-29, and 32-34 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on their dependencies on claim 16.
Claim 20 recites the limitation "the active membrane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.    Claims 21 and 24-26 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on their dependencies on claim 5.
Claim 33 recites the front end and any deep trenches may be coated.  May
Claim 35 recites the limitation "said electronic component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the electronic component” is supposed to be “the electrical element” or something else altogether because neither is illustrated or labelled or described, specifically in regards to the elected species as embodied by Fig. 4.  Claims 5-15 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on their dependencies on claim 2.
Regarding claim 35, it is unclear if the “at least one back cavity” in line 3 is the same or different than the “back cavity” described in parent claim 1. Furthermore, claim 35 recites the limitation the vias are coupleable in a ‘flip chip’ configuration to a circuit board.  Firstly, it is unclear if the italicized portion is intended use or functional language since “a circuit board” is not illustrated.  Furthermore, it is unclear why the phrasing “flip chip” has single quotations in the claim.  For instance, does ‘flip chip’ mean “flip chip or something like flip chip”?  Claims 39-41 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on their dependencies on claim 35.
Regarding claim 41, it is unclear if the “first filled via” is the same or different than the “first via” or “second via” described in parent claim 1.
Regarding claim 42, it is unclear if the phrasing “that each comprise an active membrane…” refers to the electronic components themselves or the array.  Furthermore, it is unclear how the “first and second routing layer” in line 5 relates to the “first and second routes…to serve as routing layers therein” in line 7 since these features are not illustrated or labelled, specifically in regards to the elected species as embodied by Fig. 4.  Claim 43 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on its dependency on claim 42.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurwitz et al. (U.S. 10,797,681 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812